DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to applicant’s correspondence of 02/28/2022. Claims 1, 5, 9, and 13 are amended, claims 17 – 20 are new. Claims 1 – 20 are pending for consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed on 02/28/2022 have been fully considered but they are not persuasive.
In the Arguments/Response filed on 02/28/2022 (hereafter Response) Applicant disputes rejection of the limitations of claims 1 – 20 in order to overcome the prior art rejection under 103 presented in the Office Action on 11/29/2021 (hereafter OA).
On p. 3 of the Response Applicant argues that Regardless of whether Driscoll may disclose that a communication device receives a message including an element of a hash chain and verifies the authenticity of the message by applying a hash function to the element to generate a hashed element and comparing the hashed element to a previously received element of the hash chain, the document does not disclose or suggest what happens when all the elements in the hash chain have been used. In contrast, claim 1 specifies that the processing server receives a third data request that includes (i) a final hash value from the first hash chain created by the client device, (ii) a first hash value from a second hash chain created by the client device, and (iii) a predetermined delimiter value separating the final hash value (from the first hash chain) and the first hash value (from the second hash chain). The incorporation of the first hash value from the second hash chain (in addition to the final hash value from the first hash chain) indicates that a new has chain has been created by the client Attorney Docket No. 0076412-001495Application No. 16/705,506Page 13 of 14device. 
Thus, a secure communication session can be maintained/continued indefinitely. 
Driscoll does not disclose or suggest this.
Examiner respectfully disagrees. Central concept of the prior art of Driscoll represents a method for authentication of a communicating user by exploring the hash chain capabilities. The limitations of the invention presented in the claim edition of 09/22/2021 Are taught by the combination of Bhattacharya – Driscoll as indicated in OA. The new limitations of the amended version dated by 02/28/2022 are disclosed by Driscoll. 
In particular, the cited limitations regarding authentication process involving the cited communication features and the hash chain method options are disclosed by Driscoll in the embodiment examples 1 to 39. Regarding the processing of the first, second, and third requests/messages as cited in the Response these operations are met by the processing of communication messages using hash chain elements as disclosed by Driscoll (Driscoll, in Para. [0084] discloses “The method of examples 1-12 or any combination thereof, where the acceptable time window is a first acceptable time window, the method further including receiving a third message after receiving the second message, determining that the third message was received outside of a second acceptable time window, and determining that the third message is inauthentic in response to determining that the third message was received outside of the second acceptable time window.” Driscoll, in Para. [0086] discloses “The method of examples 1-14 or any combination thereof, where the hashed element is a first hashed element, and the method further includes receiving a third message including a third element in the hash chain after receiving the second message and receiving a fourth message after receiving the third message, wherein the fourth message includes a fourth element in the hash chain.”). Therefore rejection of claim 1 under 103 is maintained.
Independent claims 5, 9, and 13 recite similar features thus rejected for the same reasons. Dependent claims are rejected upon dependence on the relevant base claims. Accordingly, rejection of claims 1 – 20 under 103 is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 – 5, 7, and 9 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya et al. (US 2018/0219857) (hereafter Bhattacharya) and in view of Driscoll (US 2020/0374106) (hereafter Driscoll).

Regarding claim 1 Bhattacharya teaches: A method for performing authentication of a client device 
[using a hash chain,] 
comprising: receiving, by a receiver of a processing server, a first data request from a client device (Bhattacharya, in Para. [0016] discloses “The server computer may be coupled to a database and may include any hardware, software, other logic, or combination of the preceding for servicing the requests from one or more client computers.”), 
[the first data request including at least a user identifier and a first hash value from a first hash chain created by the client device;] 
transmitting, by a transmitter of the processing server, a first data response message to the client device (Bhattachary, in Para. [0079] discloses “The device communication interface 306 may also transmit communications to another computer.”);
[receiving, by the receiver of the processing server, a second data request from the client device from which the first data request was received, the second data request including at least the user identifier and a second hash value from the first hash chain created by the client device; 
generating, by a processor of the processing server, a validating hash value by applying a hashing algorithm to the second hash value received in the second data request from the client device from which the first data request was received; Attorney Docket No. 0076412-001495 Application No. 16/705,506 Page 3 of 14 
validating, by the processor of the processing server, the first hash value received in the first data request from the client device as being equal to the generated validating hash value;] 
transmitting, by the transmitter of the processing server, a second data response message to the client device upon successful validation of the first hash value, wherein the second data response message includes one or more data values associated with the user identifier (Bhattacharya, in Para. [0092] discloses “The server communication interface 406 may also transmit communications to another computer or computing device.”).
[and receiving, by the receiver of the processing server, a third data request from the client device, the third data request including (i) a final hash value from the first hash chain created by the client device, (ii) a first hash value from a second hash chain created by the client device, and (iii) a predetermined delimiter value separating the final hash value from the first hash chain and the first hash value from the second hash chain.]
Bhattacharya fails to explicitly teach: using a hash chain
the first data request including at least a user identifier and a first hash value from a first hash chain created by the client device;
receiving, by the receiver of the processing server, a second data request from the client device from which the first data request was received, the second data request including at least the user identifier and a second hash value from the first hash chain created by the client device; 
generating, by a processor of the processing server, a validating hash value by applying a hashing algorithm to the second hash value received in the second data request from the client device from which the first data request was received; Attorney Docket No. 0076412-001495 Application No. 16/705,506 Page 3 of 14 
validating, by the processor of the processing server, the first hash value received in the first data request from the client device as being equal to the generated validating hash value;
and receiving, by the receiver of the processing server, a third data request from the client device, the third data request including (i) a final hash value from the first hash chain created by the client device, (ii) a first hash value from a second hash chain created by the client device, and (iii) a predetermined delimiter value separating the final hash value from the first hash chain and the first hash value from the second hash chain.
Driscoll from the analogous technical field teaches: using a hash chain (Driscoll, in Para. [0004] discloses “a device includes a receiver configured to receive a first message including a first element of a hash chain and receive a second message after receiving the first message, where the second message includes a second element of the hash chain”)
the first data request including at least a user identifier and a first hash value from a first hash chain created by the client device (Examiner note: creation of a first hash value from a first hash element is met by the generation of the hash element in hash chain (600)) (Driscoll, in Para. [0003] discloses “A communication device receives a message including an element of a hash chain and verifies the authenticity of the message by applying a hash function to the element to generate a hashed element.” Driscoll, in Para. [0059] discloses “communication device 120 optionally receives a first message including a first element in a hash chain (600).”)
receiving, by the receiver of the processing server, a second data request from the client device from which the first data request was received, the second data request including at least the user identifier and a second hash value from the first hash chain created by the client device; (Examiner note: the first and second messages are received by processor from the same source, i.e. the receiver) (Driscoll, in Para. [0006] discloses “causing the processing circuitry to receive a first message including a first element of a hash chain from a receiver and receive a second message from the receiver after receiving the first message, where the second message includes a second element of the hash chain.”);
generating, by a processor of the processing server, a validating hash value by applying a hashing algorithm to the second hash value received in the second data request from the client device from which the first data request was received (Driscoll, in Para. [0018] discloses “Each subsequent hash element received by communication device 120 and other receivers can be authenticated by hashing the hash element and comparing the hash result to a previously received and authenticated hash element”);Attorney Docket No. 0076412-001495 Application No. 16/705,506 Page 3 of 14 
validating, by the processor of the processing server, the first hash value received in the first data request from the client device as being equal to the generated validating hash value (Driscoll, in Para. [0042] discloses “To confirm the authenticity of the HN-1 hash value, receivers 320A-320C can compare the hashed element to the HN hash value. If the hashed element matches the HN hash value, receivers 320A-320C know that the HN-1 hash value is authentic because only transmitter 310 knows the hash values in reverse order.”);
and receiving, by the receiver of the processing server, a third data request from the client device, the third data request including (i) a final hash value from the first hash chain created by the client device, (ii) a first hash value from a second hash chain created by the client device, and (iii) a predetermined delimiter value separating the final hash value from the first hash chain and the first hash value from the second hash chain (Driscoll, in Para. [0084] discloses “The method of examples 1-12 or any combination thereof, where the acceptable time window is a first acceptable time window, the method further including receiving a third message after receiving the second message, determining that the third message was received outside of a second acceptable time window, and determining that the third message is inauthentic in response to determining that the third message was received outside of the second acceptable time window.” Driscoll, in Para. [0086] discloses “The method of examples 1-14 or any combination thereof, where the hashed element is a first hashed element, and the method further includes receiving a third message including a third element in the hash chain after receiving the second message and receiving a fourth message after receiving the third message, wherein the fourth message includes a fourth element in the hash chain.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bhattacharya, in view of the teaching of Driscoll which discloses operations with a hash chain comprising additional hashing of the chain elements processing first to forth etc. requests/messages and comparative analysis of the hashed chain elements in order to improve security of communication  by exploring the hash chain feartures (Driscoll, [0004, 0006, 0018, 0042, 0059, 0084, 0086]).

Regarding claim 3 Bhattacharya, as modified by Driscoll, teaches: The method of claim 1, wherein the second data request includes an identification of the hashing algorithm (Examiner note: identification of the hashing algorithm is met by using a second identifier as a Secure Hash Algorithm 1, i.e. SHA-1) (Bhattachary, in Para. [0006] discloses “The second identifier of the parent certificate may be a "Secure Hash Algorithm 1" (SHA-1) hash value of the modulus of the public key of the parent certificate.”).

Regarding claim 4 Bhattacharya, as modified by Driscoll, teaches: The method of claim 1, wherein the second data response message is transmitted to the client device without the one or more data values if validation of the first hash value is unsuccessful (Examiner note: data transmission (or denial) depending on the first hash value validation is met by the certificate chain validation process comprising generation of parent certificate affecting data communication in the system) (Bhattachary, in Para. [0096] discloses “The method further includes the step 503 of obtaining a first hash value that is a hash of a public key modulus of the public key of the parent certificate.” Bhattachary, in Para. [0082] discloses “the microprocessor 313 may use the microchip communication interface 314 to send the microchip certificate 350 to a device reader” Bhattachary, in Para. [0053] discloses “Upon receiving the microchip certificate 114, the authentication server 122 can lookup the corresponding parent certificate and perform a certificate chain validation process.” Bhattachary, in Para. [0046] discloses “The service provider 120 can implement an authentication server 122 for authenticating devices using certificate chain validation. Devices, including the device 132, may communicate with the authentication server 122 using a device reader 150” Bhattachary, in Para. [0047] discloses “In order to be authenticated, devices can provide their signed certificates to the authentication server 122. In this embodiment, the authentication server 122 stores numerous certificates for authenticating a variety of different devices.”).

Regarding claim 5 Bhattacharya teaches: A method for authentication of a client device (Bhattachary, in Para. [0021] discloses “the computing device may be authenticated by virtue of the certificate chain being validated by the certificate authority”)
[using a hash chain,] 
comprising: an identifying step of identifying, by a processor of a computing device, a base data value (Examiner note: the base data value is met by the parent certificate corresponding to the initially chosen database value) (Bhattachary, in Para. [0001] discloses “Certificate chain validation is an iterative process that validates the signature of a signed certificate using the public key of a parent certificate in a chain of certificates.” Bhattachary, in Para. [0006] discloses “The authentication server can identify the parent certificate corresponding to second identifier value using a table or database containing associations of second identifiers to parent certificates or parent public keys.”);
a first generating step of generating, by the processor of the computing device, a first hash value by applying a hashing algorithm to the identified base data value (Bhattachary, in Para. [0096] discloses “The method further includes the step 503 of obtaining a first hash value that is a hash of a public key modulus of the public key of the parent certificate.”);
a second generating step of generating, by the processor of the computing device, a subsequent hash value by applying the hashing algorithm to the generated first hash value (Bhattachary, in Para. [0021] discloses “The term "certificate chain validation" refers to is an iterative process that validates the signature of the first signed certificate within a chain of certificates using a public key of the signer of the first certificate. The public key of the signer of the first certificate is included in the second certificate within the chain of certificates. The second certificate may be validated similarly” Bhattachary, in Para. [0090] discloses “The memory unit 404 can store a plurality of certificates 411 for performing certificate chain validation as discussed above.”);
[a first creating step of creating, by the processor, a first hash chain of a plurality of hash values by repeating, by the processor of the computing device, the second generating step a predetermined number of times;] 
a first transmitting step of transmitting, by a transmitter of the computing device, a first data request to a processing server, (Bhattachary, in Para. [0079] discloses “The device communication interface 306 may also transmit communications to another computer.”); 
[the first data request including at least a user identifier and a final hash value from the first hash chain of the plurality of hash values; a first receiving step of receiving, by a receiver of the computing device, a first data response message from the processing server;] 
[a second transmitting step of transmitting, by the transmitter of the computing device, a second data request to the processing server, the second data request including at least the user identifier and a second-to-final hash value [[in]] from the first hash chain of the plurality of hash values;] 
[a second receiving step of receiving, by the receiver of the computing device, a second data response message from the processing server,] 
wherein the second data response message includes one or more data values associated with the user identifier (Bhattachary, in Para. [0075] discloses “The microchip certificate can contain a hash value or other identifier value such that the authentication server can identify the certificate authority of the device's secure element.”).
[Attorney Docket No. 0076412-001495a second creating step of creating, by the processor, a second hash chain including a plurality of hash values; and a third transmitting step of transmitting, by the transmitter of the computing device, a third data request to the processing server, the third data request including (i) a first hash value from the first hash chain, (ii) a final hash value from the second hash chain, and (iii) a predetermined delimiter value separating the first hash value from the first hash chain and the final hash value from the second hash chain.]
Bhattacharya fails to explicitly teach: using a hash chain
a first creating step of creating, by the processor, a first hash chain of a plurality of hash values by repeating, by the processor of the computing device, the second generating step a predetermined number of times;
the first data request including at least a user identifier and a final hash value from the first hash chain of the plurality of hash values; a first receiving step of receiving, by a receiver of the computing device, a first data response message from the processing server; 
a second transmitting step of transmitting, by the transmitter of the computing device, a second data request to the processing server, the second data request including at least the user identifier and a second-to-final hash value [[in]] from the first hash chain of the plurality of hash values; 
a second receiving step of receiving, by the receiver of the computing device, a second data response message from the processing server, 
a second creating step of creating, by the processor, a second hash chain including a plurality of hash values; and a third transmitting step of transmitting, by the transmitter of the computing device, a third data request to the processing server, the third data request including (i) a first hash value from the first hash chain, (ii) a final hash value from the second hash chain, and (iii) a predetermined delimiter value separating the first hash value from the first hash chain and the final hash value from the second hash chain.
Driscoll from the analogous technical field teaches: using a hash chain (Driscoll, in Para. [0004] discloses “a device includes a receiver configured to receive a first message including a first element of a hash chain and receive a second message after receiving the first message, where the second message includes a second element of the hash chain”),
a first creating step of creating, by the processor, a first hash chain of a plurality of hash values by repeating, by the processor of the computing device, the second generating step a predetermined number of times (Examiner note: creation (and storage) of the hash values predetermined number of times is met by setting the subset of the hash value numbers to be processed) (Driscoll, in Para. [0043] discloses “As a compromise between computation workload and storage space, transmitter 310 could store just a subset of the hash values, for example, every 1000th value. Transmitter 310 can regenerate the remaining hash values using the stored hash values as needed.”);
the first data request including at least a user identifier and a final hash value from the first hash chain of the plurality of hash values; a first receiving step of receiving, by a receiver of the computing device, a first data response message from the processing server (Driscoll, in Para. [0003] discloses “A communication device receives a message including an element of a hash chain and verifies the authenticity of the message by applying a hash function to the element to generate a hashed element.” Driscoll, in Para. [0059] discloses “communication device 120 optionally receives a first message including a first element in a hash chain (600).”);
a second transmitting step of transmitting, by the transmitter of the computing device, a second data request to the processing server, the second data request including at least the user identifier and a second-to-final hash value [[in]] from the first hash chain of the plurality of hash values (Driscoll, in Para. [0063] discloses “After transmitting the first packet, transmitter 310 transmits the second hash value (706). Receivers 320A-320C can verify the authenticity of the second hash value by applying the hash function to the second hash value and comparing the output of the hash function to the first hash value.”);
a second receiving step of receiving, by the receiver of the computing device, a second data response message from the processing server (Driscoll, in Para. [0006] discloses “causing the processing circuitry to receive a first message including a first element of a hash chain from a receiver and receive a second message from the receiver after receiving the first message, where the second message includes a second element of the hash chain.”),
a second creating step of creating, by the processor, a second hash chain including a plurality of hash values (Driscoll, in Para. [0066] discloses “After receiving the first hash value, receiver 320C receives a first packet encrypted with a second hash value (802). Receiver 320C later receives the second hash value (804).”);  
and a third transmitting step of transmitting, by the transmitter of the computing device, a third data request to the processing server, the third data request including (i) a first hash value from the first hash chain, (ii) a final hash value from the second hash chain, and (iii) a predetermined delimiter value separating the first hash value from the first hash chain and the final hash value from the second hash chain (Driscoll, in Para. [0084] discloses “The method of examples 1-12 or any combination thereof, where the acceptable time window is a first acceptable time window, the method further including receiving a third message after receiving the second message, determining that the third message was received outside of a second acceptable time window, and determining that the third message is inauthentic in response to determining that the third message was received outside of the second acceptable time window.” Driscoll, in Para. [0086] discloses “The method of examples 1-14 or any combination thereof, where the hashed element is a first hashed element, and the method further includes receiving a third message including a third element in the hash chain after receiving the second message and receiving a fourth message after receiving the third message, wherein the fourth message includes a fourth element in the hash chain.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bhattacharya, in view of the teaching of Driscoll which discloses operations with a hash chain comprising additional hashing of the chain elements and comparative analysis of the hashed chain elements in order to higher security of communication (Driscoll, [0003, 0004, 0006, 0043, 0059, 0063]).

Regarding claim 7, claim 7 dependent on claim 5 discloses a method that is substantially equivalent to the method of claim 3 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 3 are equally applicable to claim 7 and rejected for the same reasons.

Regarding claim 9, claim 9 discloses a system that is substantially equivalent to the method of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 9 and rejected for the same reasons.

Regarding claim 10, claim 10 dependent on claim 9 discloses a system that is substantially equivalent to the method of claim 2 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 2 are equally applicable to claim 10 and rejected for the same reasons.

Regarding claim 11, claim 11 dependent on claim 9 discloses a system that is substantially equivalent to the method of claim 3 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 3 are equally applicable to claim 11 and rejected for the same reasons.

Regarding claim 12, claim 12 dependent on claim 9 discloses a system that is substantially equivalent to the method of claim 4 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 4 are equally applicable to claim 12 and rejected for the same reasons.

Regarding claim 13, claim 13 discloses a system that is substantially equivalent to the method of claim 5. Therefore, the arguments set forth above with respect to claim 5 are equally applicable to claim 13 and rejected for the same reasons.

Regarding claim 14, claim 14 dependent on claim 13 discloses a system that is substantially equivalent to the method of claim 2 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 2 are equally applicable to claim 14 and rejected for the same reasons.

Regarding claim 15, claim 15 dependent on claim 13 discloses a system that is substantially equivalent to the method of claim 3 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 3 are equally applicable to claim 15 and rejected for the same reasons.

Claims 2, 6, 8, and 16 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya et al. (US 2018/0219857) (hereafter Bhattacharya), in view of Driscoll (US 2020/0374106) (hereafter Driscoll), and in view of Padmanabhan (US 2020/0374106) (hereafter Padmanabhan).

Regarding claim 2 Bhattacharya as modified by Driscoll fails to explicitly teach: The method of claim 1, wherein the first and second data requests are transmitted and received using a stateless protocol.
Padmanabhan from the analogous technical field teaches: The method of claim 1, wherein the first and second data requests are transmitted and received using a stateless protocol (Padmanabhan in Para. [0185] discloses “Utilizing a stateless protocol and standard operations, RESTful systems aim for fast performance, reliability, and the ability to grow, by re-using components that can be managed and updated without affecting the system as a whole, even while it is running, thus permitting fuller interoperability between the depicted blockchain and the connected elements, such as the partner user, the host org users, and the integration builder 153.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bhattacharya, as modified by Driscoll, in view of the teaching of Padmanabhan which discloses network communication using stateless protocol in order to improve management of network communication (Padmanabhan, [0185]).

Regarding claim 6, claim 6 dependent on claim 5 discloses a method that is substantially equivalent to the method of claim 2 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 2 are equally applicable to claim 6 and rejected for the same reasons.

Regarding claim 8 Bhattacharya as modified by Driscoll fails to explicitly teach: The method of claim 5, wherein the user identifier and final hash value are included in a header of the first data request.
Padmanabhan from the analogous technical field teaches: The method of claim 5, wherein the user identifier and final hash value are included in a header of the first data request (Examiner note: the last hash value is met by the hash of the previous data block in a chain) (Padmanabhan in Para. [0191] discloses “a series of standard blocks 142, each having a header which is formed based at least in part from a hash of the header of the block which precedes it.” Padmanabhan in Para. [0072] discloses “The access privileges can utilize a unique user identifier (UUID) or similar entity identifier.” Padmanabhan in Para. [0535] discloses “any node that seeks to service a request to access the protected data (Block 1131) makes an initial check of the UUID of the requestor and/or identification information”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bhattacharya, as modified by Driscoll, in view of the teaching of Padmanabhan which discloses data block headers each comprising identifiers and hash values from the previous data blocks in a chain in order to improve   data management in the system (Padmanabhan, [0072, 0191, 0535]).

Regarding claim 16, claim 16 dependent on claim 13 discloses a method that is substantially equivalent to the method of claim 8 dependent on claim 5. Therefore, the arguments set forth above with respect to claim 8 are equally applicable to claim 16 and rejected for the same reasons.

Regarding claim 17 Bhattacharya as modified by Driscoll fails to explicitly teach: The method of claim 1, wherein the third data request is of twice an expected size.
Padmanabhan from the analogous technical field teaches: The method of claim 1, wherein the third data request is of twice an expected size (Examiner note: variable data request and/or data block size, i.e. including twice an expected size, is met by the variable requirements for data block size) (Padmanabhan in Para. [0095] discloses “The blockchain protocol certification 166 defines the required size and/or data structure of the block payload 169 as well as certifying compliance with a particular blockchain protocol implementation” Padmanabhan in Para. [0097] discloses “Where a variable sized block payload 169 is utilized, the block type 167 may indicate permissibility of such a variable sized block payload 169 as well as indicate the index of the first byte in the block payload 169 and the total size of the block payload 169.” Padmanabhan in Para. [0098] discloses “Depending on the particular blockchain protocol chosen, the payload size may be a fixed size or a variable size, which in either case, will be utilized as at least part of the input for the hash that produces the payload hash 163”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bhattacharya, as modified by Driscoll, in view of the teaching of Padmanabhan which discloses variable requirements for data block size in order to achieve better flexibility in the system configuration (Padmanabhan, [0095, 0097,0098]).

Regarding claim 18, claim 18 dependent on claim 5 discloses a method that is substantially equivalent to the method of claim 17 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 17 are equally applicable to claim 18 and rejected for the same reasons.

Regarding claim 19, claim 19 dependent on claim 9 discloses a system that is substantially equivalent to the method of claim 17 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 17 are equally applicable to claim 19 and rejected for the same reasons.

Regarding claim 20, claim 20 dependent on claim 13 discloses a system that is substantially equivalent to the method of claim 17 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 17 are equally applicable to claim 20 and rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone number is (313)446-6530.  The examiner can normally be reached on Monday-Friday 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vladimir I. Gavrilenko/Examiner, Art Unit 2431                                                                                                                                                                                                        



/TRANG T DOAN/Primary Examiner, Art Unit 2431